PER CURIAM.
Manuel Criollo petitioned the court for habeas corpus relief, asserting that he was entitled to immediate release from incarceration imposed for contempt. We agree with Petitioner and order his release.1
Petitioner was held in civil contempt for failing to pay child support arrearages and alimony due in the amount of $66,615.45. The trial court ordered Petitioner incarcerated for a period of one hundred days for the contempt, with a purge amount equal to the full sum owed. After reviewing the transcript of the hearing on the motion, this court determines that the evidence presented did not support the finding that the petitioner had the present ability to pay the purge amount. Release is therefore mandated, and the order of contempt is appropriately vacated. See Fla. Fam. L.R.P. 12.615(e).
PETITION GRANTED.
LAWSON, EVANDER and COHEN, JJ., concur.

. Petitioner was released by order November 9, 2010 with this opinion to follow.